Citation Nr: 1138644	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ, claimed as secondary to medications taken for schizophrenia.  

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for schizophrenia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1967.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of that hearing is associated with the claims file.

During the course of this appeal, the Veteran was represented by The American Legion.  However, in August 2011, The American Legion filed a motion to withdraw as representative for the Veteran, which was granted by the undersigned in October 2011. 

The issues pertaining to service connection for a low back disability and schizophrenia, and for SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for schizophrenia was initially denied in May 1984.  He did not perfect an appeal of that decision.  In February 2000, the RO declined to reopen the claim finding that no new and material evidence had been submitted.  The Veteran did not appeal this decision.  


2.  Evidence submitted since February 2000 relates to an unestablished fact necessary to substantiate the claim, particularly that of continuity of symptomatology since service, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision declining to reopen the claim of service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted regarding the Veteran's claim of entitlement to service connection for schizophrenia and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In this case, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied claim of service connection for schizophrenia.  Accordingly, the purpose of the notice requirement for this claim has been fulfilled.  There can be no prejudice to the Veteran in not having received proper notice on this aspect of his claim given the favorable nature of the Board's decision.  Accordingly, the Board may proceed to decide the reopening aspect of the claim for service connection for schizophrenia.  As to the duty to assist, further development is required before this claim may be decided on the merits, as is further discussed in the remand portion of the decision below.
New and Material Evidence

The Veteran seeks service connection for schizophrenia.  

A review of the record reveals that by rating decision dated in May 1984, the RO denied service connection for schizophrenia.  The evidence of record at the time consisted of the Veteran's service treatment records (STRs).  Schizophrenia was denied because the STRs contain a diagnosis of personality disorder, with no evidence of psychosis in service or within one year of discharge.  The Veteran filed a notice of disagreement in March 1985 and a statement of the case was issued later that month.  The appeal, however, was not perfected at that time by the submission of a timely filed substantive appeal (VA Form 9), and therefore the matter became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  

In February 2000, the RO declined to reopen the claim of service connection for schizophrenia.  The evidence of record at that time consisted of the STRs, a January 1998 private physician's statement, a November 1999 VA physician's statement, and a report of VA examination in December 1999.  The RO continued to deny the claim because, although the evidence showed a diagnosis of schizophrenia, there was no indication that the condition was related to the Veteran's military service.  The Veteran did not appeal this decision.  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

The Veteran filed an application to reopen his claim of service connection for schizophrenia, which was received in July 2005.  The RO again declined to reopen the claim in the February 2006 rating decision on appeal on the basis that new and material evidence had not been submitted.  The Veteran filed a timely appeal.

In support of his application to reopen his claim, the Veteran testified at a Travel Board hearing before the undersigned in March 2010.  He stated that he first started hearing voices and having trouble sleeping in service; that in 1970, shortly after his discharge from service, he was treated for psychiatric complaints and was diagnosed with schizophrenia; and that he continues to suffer from this disorder.  He also contends that he had a nervous breakdown in service that has affected him ever since.  

In this case, the Board finds the Veteran's testimony sufficient to reopen the claim.  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  In addition, the Board recognizes that the Veteran is fully competent and credible to report on the symptoms he is experiencing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   In this case, the Veteran's testimony regarding psychiatric complaints from service to the present, along with the diagnosis of schizophrenia, tends to show continuous post-service symptoms of psychiatric problems.  Such testimony is considered new evidence in that it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board finds that new and material evidence has been submitted and the claim of service connection for schizophrenia is reopened.  

Although the claim is reopened, it is not ripe for appellate adjudication of the merits at this time.  Further development must be conducted in accordance with the terms of the Remand as outlined below.


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for schizophrenia is granted.


REMAND

While the Board regrets the further delay that remand of this case will cause, the record is not ready for appellate review of the remaining issues.  The following further development is required.

Social Security Administration (SSA) Records

A September 2003 Notice of Award reflects that the Veteran is in receipt of Supplemental Security Income (SSI) benefits due to his meeting the "medical requirements" for such benefits.  Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  A review of the record reveals that VA has not attempted to obtain these federal records of which VA is on notice.  As such, the Board finds that a remand is required to obtain outstanding SSA records.`

Service and Private Treatment Records

According to the Veteran's former representative, a June 1967 neuropsychiatric report indicates that the Veteran was hospitalized at U.S. Army Hospital, Fort Carson, Colorado, due to an accidental drug overdose.  See November 2006 statement.  During the March 2010 hearing, the Veteran stated that his first post-service treatment for psychiatric problems was in 1971 or 1972 from "Dr. Pinto," a San Jose psychiatrist.  See Hearing Transcript at 12-13.  In addition, he stated that Dr. M.K.P. was the first doctor to diagnosis him with schizophrenia, and that Dr. M.K.P. sent a statement directly to SSA.  Hearing Transcript at 15.  Upon review, the Board notes that no records from the U.S. Army Hospital at Fort Carson, Dr. Pinto, or Dr. M.K.P. have been associated with the claims file and there is no indication that any attempt to obtain such records has been made.  Accordingly, a remand is required to obtain these records.  

VA Examinations

Regarding the claim of service connection for a low back disability, the Veteran's STRs show that he was seen in June 1967 complaining of right-sided low back pain sustained while performing physical training the previous day.  The assessment was low back strain.  A VA examination conducted in December 1999 resulted in a diagnosis of chronic low back pain.  In this case, the Board finds that there is sufficient evidence of record to indicate that the Veteran's current low back disability may be associated with an in-service event, injury or disease and, therefore, a remand is required to obtain an examination and medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Finally, the Board notes that a remand is required to obtain mental health and genitourinary examinations to address the etiology of the Veteran's diagnosed schizophrenia, to include whether any anti-psychotic medication taken for schizophrenia has caused erectile dysfunction.  

Accordingly, this case is REMANDED for the following actions:

1.  During the course of this appeal, the Veteran was represented by The American Legion.  However, in August 2011, The American Legion filed a motion to withdraw as representative for the Veteran, which was granted by the undersigned in October 2011.  Accordingly, provide the Veteran with new Power of Attorney (POA) forms for his use in the event that he would like to seek new representation.  

2.  Obtain all SSA records related to the September 2003 grant of SSA benefits.  Associate the records with the claims folder.  

3.  Obtain all in-service hospitalization reports from the U.S. Army Hospital, Fort Carson, Colorado, that relate to a reported accidental drug overdose (possibly in 1967).  

4.  Ask the Veteran to supply the complete names, addresses, and dates of treatment for all medical care providers who have treated him for the claimed disabilities since his separation from active service.  The Veteran should specifically be asked to provide the complete names, addresses, and dates of his treatment with "Dr. Pinto" and Dr. M.K.P.  After securing any necessary authorization or medical releases, request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured, including "Dr. Pinto" and Dr. M.K.P. 

5.  Following the completion of the above development, schedule the Veteran for a VA orthopedic examination to determine the etiology of his current low back disability.  The claims folder must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e.. at least a 50 percent or greater probability) that any diagnosed low back disability is related to an event, injury, or disease in service, to include the complaint of low back pain documented in June 1967.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

6.  Also schedule the Veteran for a VA psychiatric examination to determine the etiology of his schizophrenia.  The claims folder must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e.. at least a 50 percent or greater probability) that any diagnosed psychiatric disorder, including schizophrenia, is related to an event, injury, or disease in service, including the Veteran's complaints of hearing voices, having trouble sleeping in service, and having a "nervous breakdown" in service.  

Additionally, the examiner is requested to address the propriety of the in-service diagnosis of a personality disorder and whether that diagnosis  was appropriate and justified.  If that diagnosis was proper and the examiner does not find a medical nexus between any currently diagnosed mental disorder and service in response to the above questions, the examiner is then requested to address the following questions:

a. With respect to any diagnosed personality disorder, the examiner is requested to address whether the veteran's condition is a congenital or developmental "disease" or "defect."  

b. For any diagnosed personality disorder that is a disease, an opinion is requested as to whether it is at least as likely as not aggravated by the Veteran's period of active service beyond its natural progression. 

c. For any diagnosed personality disorder that is a defect, an opinion is requested as to whether it is at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

7.  Also schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed erectile dysfunction.  The claims folder must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e.. at least a 50 percent or greater probability) that any diagnosed erectile dysfunction is related to anti-psychotic medications taken for schizophrenia, or is in any other respect related to an event, injury, or disease in service.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

8.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond before the case is returned to the Board for further consideration.  

A Veteran has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


